           Case 2:19-cr-00222-KJD-BNW Document 32 Filed 07/28/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RONALD L. CHENG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
 5   ronald.cheng@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:19-cr-222-KJD-BNW

 9                  Plaintiff,                         Motion for Government Attorney
                                                       Appearance Under Local Rule IA 11-3
10          v.

11   LANCE K. BRADFORD,

12                  Defendant.

13

14          The United States of America, by and through Assistant U.S. Attorney Ronald L.

15   Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11-3, that

16   Patrick Burns, Trial Attorney with the United States Department of Justice, Tax Division

17   (formerly an Assistant U.S. Attorney of the U.S. Attorney’s Office for the District of

18   Nevada), be permitted to appear before this Court in the above-captioned case.

19          Mr. Burns is a member in good standing of the bars of the State of Nevada, the State

20   of California, and the District of Columbia, he is employed by the United States as an

21   ///

22   ///

23   ///

24   ///
           Case 2:19-cr-00222-KJD-BNW Document 32 Filed 07/28/20 Page 2 of 2



1    attorney, and, in the course and scope of his employment, he has occasion to appear before

2    the Court on behalf of the United States in connection with the above-captioned matter.

3           Dated: May 29, 2020.

4                                                     Respectfully Submitted,

5
                                                      ___/s/ Ronald L. Cheng_____
6                                                     RONALD L. CHENG
                                                      Assistant United States Attorney
7                                                     Chief, Criminal Division

8

9

10          IT IS SO ORDERED: ____________________________________
                                HONORABLE KENT J. DAWSON
11                            UNITED STATES DISTRICT JUDGE

12            7/28/2020
     Dated: ___________________
13             (nunc pr tunc)
14

15

16

17

18

19

20

21

22

23

24

                                                  2
